Citation Nr: 0731654	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  02-20 207A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, to include degenerative arthritis, asserted as 
secondary to the veteran's service-connected fracture of the 
right femur, status post total right knee replacement (right 
knee disability).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Sean Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from July 1961 to August 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2002 and March 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina, that denied the 
veteran's claims of entitlement to service connection for 
left knee disability and to a TDIU, respectively.

In September 2003, the veteran testified at a hearing held 
before the undersigned Veterans Law Judge.

When this matter was initially before the Board in May 2004, 
the Board denied service connection for left knee disability.  
The veteran appealed the Board's May 2004 decision to the 
United States Court of Appeals for Veterans Claims (Court), 
which in an August 2004 order, granted the parties' joint 
motion for remand, vacating the Board's May 2004 decision and 
remanding the case for compliance with the terms of the joint 
motion.  The Board remanded the case in February 2005, in 
compliance with the Court's Order.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Since the Board's 2005 Remand, a large amount of medical 
records have been associated with the claims file, such that 
under the circumstances of this case, a new opinion should be 
obtained addressing any link between current left knee 
disability and right knee disability.  

Because the veteran's claim of service connection for left 
knee disability is being remanded, his TDIU claim must also 
be remanded since the knee claim could impact upon VA's 
consideration of his TDIU claim, to include whether his 
disabilities satisfy the requirements set forth in 38 C.F.R. 
§ 4.16(a).  Thus, the Board finds that because the claim is 
inextricably intertwined with his TDIU claim they must be 
considered together and a decision by the Board on the 
veteran's TDIU claim would at this point be premature.  See 
Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  Indeed, the Board 
observes that if service connection were established, 
depending on the evaluation(s) assigned, the TDIU claim may 
be rendered moot.  See Green v. West, 11 Vet. App. 472, 476 
(1998), (citing Vettese v. Brown, 7 Vet. App. 31, 34-35 
(1994)); VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The AMC should arrange for the 
veteran to undergo an appropriate VA 
examination to determine the nature, 
extent, onset and etiology of any left 
knee disability found to be present.  
The claims folder should be made 
available to and reviewed by the 
examiner.  All indicated studies should 
be performed, and all findings should 
be reported in detail.  

The examiner should diagnose any left 
knee disability found to be present and 
comment as to whether it is at least as 
likely as not that any left knee 
disability found to be present was 
caused or aggravated by the veteran's 
service-connected right knee 
disability.  

In offering these impressions, the 
examiner should comment on the April 
2002 VA physician's opinion and Dr. 
Mokris' August 2002 assessments, as 
well as the veteran's report that he 
had altered his gait due to his 
service-connected right knee 
disability.  

Thereafter, the examiner is requested 
to offer an opinion as to whether, 
without regard to the veteran's age or 
the impact of any nonservice-connected 
disabilities, it is at least as likely 
as not that his service-connected 
disabilities (currently a right knee 
disorder, a forehead scar, and a skin 
graft scar, but to include his left 
knee disability if the examiner 
concludes that it is related to service 
or to his service-connected right knee 
disability), either alone or in the 
aggregate, render him unable to secure 
or follow a substantially gainful 
occupation.  

The rationale for any opinion expressed 
should be provided in a legible report.  

2.  Then, the AMC should adjudicate the 
veteran's claims.  If the benefits 
sought on appeal are not granted in 
full, the AMC should issue the veteran 
and his attorney a supplemental 
statement of the case and provide the 
veteran an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

